Citation Nr: 0812834	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  02-08 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

  
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The Board remanded the claim for additional 
development in October 2003 and July 2005.

The Board notes that the veteran filed a notice of 
disagreement for a compensable initial rating for a chronic 
right eye disability in April 2005, for which the RO issued a 
November 2007 statement of the case.  However, the record 
does not show that the veteran filed a timely appeal on that 
issue.  Therefore, service connection for an acquired 
psychiatric disorder, to include PTSD, is the only issue 
before the Board at this time. 


FINDING OF FACT

The veteran's diagnosed psychiatric disorders (PTSD, 
depression, anxiety) first manifested many years after his 
separation from service and are unrelated to his period of 
service or to any incident therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of an 
incident during service where a friend and fellow serviceman 
died in a car accident while driving to see his in-laws.  He 
reports that his friend Sergeant James E. Taylor asked him to 
take a trip with him to visit his in-laws for Father's Day on 
June 9, 1985 when they were stationed in Germany.  He states 
that he declined because he needed to stay with his family 
that weekend.  He reports that Sergeant Taylor drove off with 
four of their other friends, and when returning house, 
crashed the car into some concrete barricades and died in the 
accident.  The veteran's four other friends were severely 
injured.

The veteran's service personnel records list his military 
occupational specialty as light wheel vehicle mechanic, and 
show that he received the Overseas Service Ribbon, Army 
Service Ribbon, Good Conduct Medal, and Army Achievement 
Medal.  Those awards indicate service but do not denote 
combat.  The veteran's records show that he served in 
Germany, but the veteran does not allege combat exposure.  As 
the veteran does not have a confirmed history of engaging in 
combat with the enemy during service, his alleged stressors 
must be verified.  

The veteran's service medical records are negative for any 
complaints of or treatment for psychiatric disorders.  The 
available evidence of record shows an October 1986 
examination where the veteran made no psychiatric complaints, 
and his psychiatric system was found to be within normal 
limits.  Since the veteran had no psychiatric abnormalities 
at his last available examination prior to separation, and 
there were no recorded complaints during approximately nine 
years of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD.  38 C.F.R. 
§ 3.303(b).

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is an August 2000 VA 
medical report where the veteran complained of fatigue, loss 
of energy, irritability, anxiety, sadness, and difficulty 
sleeping.  He was diagnosed with depression.  In a December 
2000 VA medical report, the veteran complained of increased 
anxiety and decreased sleep.  He admitted to sad spells but 
denied suicidal thoughts.  He reported thinking some 
homicidal thoughts but denied any intention of acting on 
them.  The diagnoses were depression, anxiety, and decreased 
sleep.  A June 2001 VA medical report shows the veteran 
complained of increased irritability, anxiety, and 
depression.  He also reported being easily startled.       

In a September 2001 VA medical report, the veteran denied 
hallucinations and suicidal and homicidal thoughts.  He had 
relevant and coherent speech, was properly oriented, and had 
intact memory.  His affect was in keeping with his mood, and 
his cognitive function was satisfactory.  The diagnosis was 
PTSD.  VA medical records dated from September 2001 to 
December 2002 show that the veteran received intermittent 
treatment for PTSD.  

In July 2005, the National Personnel Records Center (NPRC) 
coordinated its research with the United States Army Combat 
Readiness Center in an attempt to verify the veteran's 
alleged stressor.  The Army Safety data records did not show 
the incident that the veteran described nor did they list 
James E. Taylor as a casualty or death.  Upon reviewing the 
Department of Defense Casualty Files, the NPRC found that 
there was no James E. Taylor listed as being killed in 
Germany in 1985.  A review of casualties by date did not 
reveal any names similar to Taylor recorded for June 9, 1985.  

With regard to whether the veteran is entitled to service 
connection for the PTSD with which he has been diagnosed, the 
Board finds that he is not.  

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran's 
alleged stressor has been adequately confirmed.  The NPRC 
found in July 2005 that the stressor in connection with the 
veteran's PTSD claim was unverified.  There was no record 
showing the incident that the veteran had described, and 
there was no evidence that a James E. Taylor had been killed 
in Germany on the specified date and year. 

The Board finds that there is no evidence to support 
establishing a stressor for PTSD.  The credible and probative 
evidence is against the veteran's contention that he 
experienced a non-combat stressor in service which has led to 
a diagnosis of PTSD.  Therefore, service connection for PTSD 
must be denied.

With regard to whether the veteran is entitled to service 
connection for the depression and anxiety with which he has 
been diagnosed, the Board finds that he is not.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current psychiatric disorders because the evidence does not 
show that those disorders were present in service or are due 
to the veteran's service in any way.  In addition, a 
psychosis was not diagnosed within one year of separation, so 
presumptive service connection for an acquired psychiatric 
disorder is not warranted.  

The veteran contends that his current psychiatric disorders 
are related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of an acquired psychiatric disorder is in August 2000, 
approximately 12 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the competent evidence of 
record does not show that any current psychiatric disorder 
was incurred in or aggravated by service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's acquired 
psychiatric disorders, to include PTSD, developed in service.  
Therefore, the Board concludes that the psychiatric disorders 
were not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003; a rating 
decision in August 2001; a statement of the case in November 
2001; and supplemental statements of the case in  April 2003 
and March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed psychiatric disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  


  
____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


